Examiner’s Amendment

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jianke Kang on 03/18/2021.
The application has been amended for some claims as follows and all other claims remain unchanged as filed by applicant on 03/05/2021: 

1.    (Currently Amended) A semiconductor package, comprising:
a frame having a through-hole and including a lower surface and an upper surface opposing the lower surface;
a semiconductor chip disposed in the through-hole and having an active surface on which a connection pad is disposed and an inactive surface opposing the active surface;
a heat dissipation member disposed on the inactive surface of the semiconductor chip and including a graphite material;
an adhesive member disposed between the semiconductor chip and the heat dissipation member;

an interconnect structure disposed on the active surface of the semiconductor chip and the lower surface of the frame, and including a redistribution layer connected to the connection pad,
wherein the encapsulant covers a portion of a side surface of the adhesive member,
wherein the heat dissipation member includes a lower surface bonded to the adhesive member and an upper surface opposing the lower surface,
wherein the upper surface of the heat dissipation member is disposed on a level above the upper surface of the frame, with respect to a direction from the interconnect structure to the semiconductor chip, 
wherein a thickness of the heat dissipation member is less than a thickness of the semiconductor chip[[.]] and the thickness of the heat dissipation member is greater than a thickness of the adhesive member.

13.    (Canceled)


Allowable Subject Matter
3.	1-12, 14-16, 18-19, 21 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a semiconductor package comprising “wherein the upper surface of the heat 
wherein a thickness of the heat dissipation member is less than a thickness of the semiconductor chip and the thickness of the heat dissipation member is greater than a thickness of the adhesive member” in combination with other limitations as a whole.

The closet prior arts on record are Oh et al (US PGPUB 2019/0139853 Al), Sakaguchi et al. (US PGPUB016/0159037 Al), Kim et al. (US PGPUB 2016/0336290 Al), Chang et al. (US PGPUB 2020/0343231 A1). None of the prior arts on record cannot be modified in view of existing other prior arts on records without any obvious motivation or breaking the functionality of device.

Claims 2-12, 14-16, 18-19, 21 also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897